
	
		II
		111th CONGRESS
		1st Session
		S. 2395
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mrs. Hagan introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To renew the temporary the suspension of duty on 9,
		  10-Anthracenedione, 1-amino-4-hydroxy-2-phenoxy-.
	
	
		1.9, 10-Anthracenedione,
			 1-amino-4-hydroxy-2-phenoxy-
			(a)In
			 generalHeading 9902.03.49 of the Harmonized Tariff Schedule of
			 the United States (relating to 9, 10-Anthracenedione,
			 1-amino-4-hydroxy-2-phenoxy-) is amended by striking the date in the effective
			 period column and inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of enactment of this Act.
			
